Fourth Court of Appeals
                                   San Antonio, Texas
                                           July 5, 2018

                                      No. 04-18-00413-CV

                    Bill SEMMLER as Representative of Marynell Semmler,
                                      Appellants

                                                 v.

                            John R. LANDER and Kimberly Lander,
                                        Appellees

                 From the 218th Judicial District Court, Atascosa County, Texas
                               Trial Court No. 16-09-0838-CVA
                          Honorable Russell Wilson, Judge Presiding


                                         ORDER
        On July 3, 2018, appellant responded to this court’s June 28, 2018, by providing written
proof that the fee for preparing the reporter’s record was paid. In her notification of late record,
the court reporter stated she anticipated completing the record within five to seven days. It is
therefore ORDERED that the reporter’s record be filed in this appeal no later than July 16, 2018.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of July, 2018.


                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court